Citation Nr: 0616298	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a posterior right 
knee wound with retained foreign body, Muscle Group XIII, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for 
residuals of a right knee arthroscopy with partial 
meniscectomy, medial femoral tibial chondroplasties and 
lateral release, with total disability rating from September 
2000 and a 10 percent disability rating from November 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969, and from January 22, 1991 to March 21, 1991.

This case comes before the Board of Veterans' Affairs (Board) 
on appeal from separate rating decisions issued by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a June 2000 RO rating decision, 
the RO denied a rating in excess of 10 percent for posterior 
right knee wound with retained foreign body, Muscle Group 
XIII.  A February 2001 RO rating decision granted service 
connection for residuals of a right knee arthroscopy with 
partial meniscectomy, medial femoral tibial chondroplasties 
and lateral release, and assigned an initial rating of 100 
percent effective September 12, 2000 and a 10 percent rating 
effective November 1, 2000.  

The case was before the Board in November 2000 at which time 
the Board remanded the claim for an increased rating for 
right knee wound with retained foreign body, Muscle Group 
XIII, for additional development.  The Board also referred 
the claim for a higher initial rating for residuals of right 
knee arthroscopy for issuance of a Statement of the Case 
(SOC), in order to afford the veteran the opportunity to 
perfect his appeal, if he so desired.

In May 2005, the RO issued the veteran an SOC on the issue of 
entitlement to a higher initial rating for residuals of right 
knee arthroscopy.  The veteran timely perfected his appeal on 
that issue in June 2005.




FINDINGS OF FACT

1.  The veteran's residuals of a posterior right knee wound 
with retained foreign body, Muscle Group XIII, is manifested 
by a through-and-through missile injury in the popliteal 
space absent muscle loss, normal firm resistance and 
appreciable loss of strength or endurance when compared to 
the sound side.

2.  The veteran's residuals of a right knee arthroscopy with 
partial meniscectomy, medial femoral tibial chondroplasties 
and lateral release is manifested by X-ray evidence of 
arthritis with painful motion with evidence of laxity.  

3.  The veteran's entrance wound scar of the posterior knee 
is manifested by a superficial 7 cm. x 1 cm. scar and has 
some gaping open.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
posterior right knee wound with retained foreign body, Muscle 
Group XIII have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5313 
(2005).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a right knee arthroscopy with 
partial meniscectomy, medial femoral tibial chondroplasties 
and lateral release have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5259 (2005).

3.  The criteria for an increased evaluation for the right 
knee disability with the assignment of a separate 10 percent 
evaluation for arthritis with limitation of flexion and 
painful motion are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Code 
5003 (2005).  


4.  The criteria for an increased evaluation for the right 
knee disability with the assignment of a separate 10 percent 
evaluation for slight laxity are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate 
II, 4.71a, Code 5257 (2005).  

5.  The criteria for a 10 percent rating for posterior knee 
scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2000-
02); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2003-05).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  In evaluating 
musculoskeletal disabilities, the Board must assess 
functional impairment and determine the extent to which a 
service connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2005).  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993


A.  Muscle Group XIII

The veteran's service-connected posterior right knee wound 
with retained foreign body has been evaluated pursuant to 
Diagnostic Code 5313, which provides evaluations for 
disability of Muscle Group XIII.  A 10 percent disability 
rating has been assigned reflecting moderate disability.  An 
increase would require a showing of moderately severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2005).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56 (d)(3)(i) 
(2005).  History and complaint characteristic of moderately 
severe muscle injury includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  38 C.F.R. § 4.56 (d)(3)(ii) (2005).  
A showing of moderately severe muscle disability should 
include a record of consistent complaints of cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c) and, if present, evidence of inability to keep up 
with work requirements.  Id.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  38 C.F.R. § 4.56 (d)(3)(iii) (2005).  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(d) (2005).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for posterior right knee wound with retained 
foreign body, Muscle Group XIII.  The service medical records 
clearly depict a through-and-through missile injury from the 
antero-medial lower thigh through the popliteal space of the 
right knee in July 1967.  Debridement was required and the 
veteran was hospitalized for 16 days and then underwent 
rehabilitation.  

Post-service, the veteran has complaints of pain on use with 
additional report of right knee weakness as well as a 
catching sensation.  The medical evidence of record, includes 
VA examination beginning in the 1970's which showed 
continuing complaints of pain and the presence of retained 
foreign bodies.  Recent examinations by VA do not show any 
loss of deep fascia or muscle substance in Muscle Group XIII.  
While a VA examination in April 2001 demonstrated 4/5 
strength in the quadriceps, hamstrings, anterior tibialis and 
extensor hallucis longus, subsequent VA examinations in 
January 2003 and April 2005 specifically found normal 
strength in those muscles as well as the sartorius and 
femoris muscles.  VA examination in April 2005 found no 
appreciable loss of function of the right knee and hip when 
compared to the left knee and hip with essentially symmetric 
range of motion and functioning.  There is no atrophy present 
as noted on VA examination in April 2005, thus there is no 
indication of muscle weakness or disuse of an extremity.  VA 
examiners in January 2003 and April 2005 specifically opined 
that there was no appreciable motor strength loss.  

Service medical records specifically indicate that there was 
no artery and nerve involvement.  However, a December 1999 
opinion from a private examiner found EMG findings to be 
consistent with a right femoral nerve neuropathy probably 
around the knee or patellar ligaments.  There also appeared, 
however, to be a possible L5-S1 radiculopathy as well as a 
possible L3-4 radiculopathy.  VA examination in January 2003 
found no evidence of nerve involvement.  In April 2005, a VA 
examiner specifically found the opinion from noted in 
December 1999 as inconsistent with the track of the missile 
trajectory and concurred with the January 2003 determination 
that there was no evidence of a neurologic injury.  The Board 
finds as most persuasive the April 2005 opinion as the 
finding is consistent with in service findings, is based upon 
review of the entire claims folder, and provides a rationale 
to distinguish the finding from that of the December 1999 
private examiner.  In addition, on VA examination in April 
2005, the examiner stated that there was no right hip pain on 
motion, and that the right hip was not injured in any way 
from the gunshot wound.  Overall, the objective findings do 
not reflect a muscle disability that is more than moderate in 
degree.  Consequently, a rating in excess of 10 percent under 
DC 5313 is not warranted. 

Symptoms such as weakness, loss of power, and fatigue-pain 
have been considered by the Board and are accounted for in 
the assigned rating.  See 38 C.F.R. §§ 4.14, 4.56(c) (2005); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

For the reasons discussed above, the Board finds the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for service-connected posterior right 
knee wound with retained foreign body to Muscle Group XIII.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 38 U.S.C.A. § 5107(b) (West 2002).

B.  Right knee joint

The veteran's right knee disability, status post partial 
meniscectomy, medial femoral tibial chondroplasties and 
lateral release, has been evaluated as 100 percent disabling 
for the convalescence period ending November 1, 2000.  
Thereafter, the RO assigned a 10 percent rating for under 
Diagnostic Code 5259 that represents the maximum rating for 
symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2005).  As this is the maximum 
assignable under that Code, the Board will consider other 
potentially applicable codes.  

Traumatic arthritis under Diagnostic Codes 5010-5003 provides 
that arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 
(2005).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Here, arthritis has been 
confirmed by X-rays in April 2001, and diagnosed on 
examination by VA.  Motion of the right knee has been noted 
as from 0 to 130 degrees and thus is noncompensable.  
However, his motion has been reported to be limited by pain 
on VA examination in April 2001, and thus a separate 10 
percent rating for arthritis is warranted.  

With respect to the diagnostic codes for limitation of motion 
of the knee, Diagnostic Codes 5260 and 5261, motion is not 
limited to the degree that a compensable rating is supported 
individually under either limitation of flexion or limitation 
of extension.  38 C.F.R. Part 4, DC's 5260, 5261 
(2005)VAOPGCPREC 9-04 (Sept. 21, 2004).  

A 10 percent rating would also be warranted for slight 
impairment of the knee due to recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).  The veteran has evidence of subluxation or 
instability since a 1-3 mm. laxity with valgus testing 
attributed to joint space narrowing was found on VA 
examination in April 2005.  As such, he meets the criteria 
for a compensable rating due to recurrent subluxation or 
instability under Diagnostic Code 5257.  

C.  Scars

Pursuant to Diagnostic Code 7803, the "old" criteria 
provided for a 10 percent for a superficial scar disability 
that is poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2000-02).  Under the "new" 
criteria, a 10 percent rating is warranted for a superficial 
scar that is unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2003-05).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id., Note 1.  A superficial scar is one not associated 
with underlying soft tissue damage.  Id., Note 2.  

Pursuant to Diagnostic Code 7804, the "old" criteria 
provided for a 10 percent for a scar disability that is 
tender and painful on demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000-02).  Under the "new" criteria, 
a 10 percent rating is warranted for a superficial scar that 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2003-05).

Pursuant to Diagnostic Code the old and new versions of 7805, 
scars may also be rated on limitation of function of the part 
affected.  

The new criteria provides for varying degrees of disability 
assignable for scars, other than head, face, or neck, that 
are deep or that cause limited motion.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2003-05).  Scars is widely separate 
areas, as two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Id., Note 1.  A 10 percent rating is warranted for a 
deep scar other than the head, face or neck in an area or 
areas exceeding 6 square inches (39 sq. cm.).

Additionally, the new criteria provides for a 10 percent 
rating for a superficial scar other than head, face, or neck, 
that is superficial and does not cause limited motion in an 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2003-05).

The medical evidence of record describes the veteran as 
having a well-healed 4 cm. x. 4 cm. exit wound scar in the 
anterior popliteal area manifested by deep tissue scarring, 
ragged edges and an approximate 1 centimeter secondary 
indentation into the popliteal fossa.  The evidence of record 
demonstrates that the veteran's anterior popliteal area is 
adherent to the underlying tissue.  However, the total area 
involves an area considerably less than 39 sq. cm. and, by 
the medical opinion of record, does not result in limitation 
of motion.  The veteran himself has not alleged any 
limitation of knee motion due to his scar disability.  There 
is also no medical evidence of tenderness, drainage, 
ulceration, poor nourishment or loss of covering of skin.  As 
such, the Board finds that the evidence of record 
preponderates against a separate rating under either the old 
or new versions of the appropriate codes.  
Likewise, the medical records describe an incisional wound 
scar at the anterior thigh measuring approximately 17 cm. x 1 
cm.  The veteran has reported an area of anesthesia extending 
1 cm. to the perimeter of the scar.  The scar is superficial 
in nature, involves an area less than 929 sq. cm., and 
demonstrates no symptoms of tenderness, drainage, ulceration, 
poor nourishment or loss of covering of skin.  VA opinion 
indicates that the scar does not result in loss of motion of 
an affected part and the veteran has not alleged otherwise.  
Thus a separate rating for this scar is not warranted. 
However, the medical records describe the veteran as having 
an entrance wound scar, measuring approximately 7 cm. x 1 
cm., at the posterior aspect of the upper knee.  This scar is 
superficial in nature but is described as being unsightly 
with a "little gapping open."  The Board resolves 
reasonable doubt in favor of the veteran by finding this scar 
to be unstable, and a separate 10 percent rating will be 
assigned for scarring.  

Duty to Assist 

VA's notice and duty to assist requirements in the 
development of certain claims for benefits has been 
satisfied.  38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
requires that a notice be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

With regard to element (1), above, the Board notes that RO 
letters dated February 28, 2001, January 18, 2002, June 24, 
2004, and January 4, 2005, as well as the rating decision on 
appeal, the statement of the case (SOC) and the multiple 
supplemental statements of the (SSOC's), told him what was 
necessary to substantiate his claims.  In fact, the rating 
decision on appeal, the SOC and the multiple SSOC's provided 
him with specific information as to why his claims were being 
denied, and of the evidence that was lacking.  The letters 
cited above satisfied the elements of (2) and (3) by 
notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence.  
More specifically, the documents explained that VA would help 
him get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The June 24, 2004 RO letter advised him to "Please 
provide us with any evidence or information you may have 
pertaining to your claim" and "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The February 2003 and May 2005 SSOC's supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1).

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Technically, the Board concedes that the notice in this case 
was not satisfied prior to the initial AOJ adjudication 
denying the claims.  This has resulted in no prejudicial harm 
to the veteran.  See Mayfield, 19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concluded above, the 
preponderance of the evidence is against the appellant's 
claim for an increased rating for his muscle group wound of 
the right knee and for his knee under DC 5259, and thus any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The Board 
has granted separate 10 percent ratings for knee 
manifestations and finds that the veteran has not been 
prejudiced by rendering a decision at this time since these 
are initial grants not placed in issue by the veteran, and 
the RO will address any notice defect with respect to the 
rating and effective date when effectuating the award.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claims on appeal.  VA has provided the veteran with 
multiple examinations during the appeal period, to include 
two Board remands to ensure an adequate examination report.  
The most recent examination report obtained, dated April 
2005, is based upon review of the claims folder and contains 
all necessary findings to decide the claim.  The Board 
acknowledges that veteran's complaint that VA examinations 
have inadequately evaluated his disabilities, but the Board 
finds no significant deficiencies in the April 2005 VA 
examination to warrant further examination.  The private 
medical records submitted by the veteran are entitled to the 
same weight as VA findings.  The examination reports of 
record, in their totality, provide the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2005).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  




ORDER

The claim of entitlement to an increased rating beyond 10 
percent for posterior right knee wound with retained foreign 
body, Muscle Group XIII is denied.

The claim of entitlement to a higher initial rating for 
residuals of a right knee arthroscopy with partial 
meniscectomy, medial femoral tibial chondroplasties and 
lateral release beyond 10 percent is denied.

A separate 10 percent rating for arthritis with painful 
motion and limitation of flexion is granted subject to the 
regulations applicable to the payment of monetary benefits.  

A separate 10 percent rating instability of the right knee is 
granted subject to the regulations applicable to the payment 
of monetary benefits.  

The criteria for a 10 percent rating, posterior knee scarring 
is granted, subject to provisions governing the awards of 
monetary benefits.



____________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


